DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
indicator recited & pressure side recited in Claim 1;
pitch adjuster in Claim 2;
critical angle of attack recited in Claim 5;
critical pitch angle recited in Claim 6;
profile surface recited in Claim 9; 
outer region of the rotor blade recited in Claim 11;
HOW the outer region lies more than 70% of the rotor radius away from a center of the rotor recited in Claim 12;
pressure side, suction side, pitch adjuster, indicator circuitry & controller recited in Claim 16;
indicator circuitry recited in Claim 18; 
restriction circuitry recited in Claim 19; and
wind part recited in Claim 20;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “current indicator value” & “predefined safety value” in Claim 3 are relative terms which renders the claim indefinite. The terms “current indicator” & “predefined safety value” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any description for such “current indicator”. The only instance is in ¶ [0018] as “comparing a current indicator value with a critical indicator value for the current operating point, wherein the step of changing the operational management takes place as soon as a difference between the indicator predefined safety value” which are not described other than the same language in the claim.
Moreover, claim 3 recites undefined terms, such as (a) operating points, (b) critical value, (c) current indicator value, (d) critical indicator value, (e) operational management & (f) predefined safety value. “a” is regarded to rotational speeds (see claim 4); “b” is regarded to distribution of angles of attack of the rotor blade (see claim 5); “c” is not described; “d” is regarded to a critical pitch angle; “e” is regarded to increasing a rotational speed of the rotor; & “f” is not described. 
Therefore, it is unclear how the “comparing” an unknown value (“c” current indicator value) with a critical pitch angle (“d” a critical indicator value), including what makes the value “critical” AS RECITED.
It is also unclear how the “changing” by increasing the rotational speed of the rotor (“e” operational management) when a difference between the angles of attack of the rotor blade (“b” indicator value) falls below an unknown value (“f” predefined safety value) AS RECITED.
Claims 4-10 are rejected for their dependency from Claim 1 and for similar reasons as in Claim 3 regarding limitations (a-f). 
PRIOR ART WOULD BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 & 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2018/0223803).
Regarding Claim 1, Zheng disclose a method for operating a wind turbine [method for operating a wind turbine] (Abstract), comprising: 
providing an indicator for an occurrence of a flow separation on a pressure side [138 (IN THE ART, stalling is caused by flow separation on “a pressure side”)] of a rotor blade of a rotor of the wind turbine [When the pitch angle of the rotor blades 22 exceeds (i.e., falls below) the minimum pitch angle threshold 136, the rotor blades 22 may enter a negative stall zone 138 and experience negative stall] (FIG. 5, ¶ [0039]); and 
changing an operational management of the wind turbine based on the indicator [the controller 110 is configured to determine the tip speed ratio and the minimum pitch angle threshold 136 a plurality of times during the start-up sequence. F] (¶ [0044-0046]), 
wherein the indicator comprises a pitch angle of the rotor blade [When the current pitch angle of the rotor blades 22] (¶ [0039-0044]).
Regarding Claim 2, Zheng disclose the method according to claim 1 [see rej. Claim 1],
wherein the pitch angle is measured or determined based on a set position of a pitch adjuster [130] (FIG 3, ¶ [0044]).
Regarding Claim 3, Zheng disclose the method according to claim 1 [see rej. Claim 1], 
wherein for a plurality of operating points of the wind turbine, a critical value of the indicator is provided at which the occurrence of flow separation on the pressure side begins, the method further comprising: comparing a current indicator value with a critical indicator value for the current operating point, wherein changing the operational management takes place when a difference between the indicator value and the critical indicator value falls below a predefined safety value (FIG. 5, ¶ [0039-0041]; the minimum pitch angle threshold 136 is a function to the tip speed ratio of the rotor blades 22. The tip speed ratio (TSR) is the ratio of the tip speed of the rotor blades 22 to the wind speed of the wind experienced by the rotor blades 22. When the pitch angle of the rotor blades 22 exceeds (i.e., falls below) the minimum pitch angle threshold 136… The system 100 must terminate and then reinitiate the start-up sequence when the rotor blades 22 negatively stall. As such, the pitch angle of the rotor blades 22 should be at or above the minimum pitch angle threshold 136 (i.e., in an operating zone 140) during the start-up sequence.).
Regarding Claim 4, Zheng disclose the method according to claim 3 [see rej. Claim 3], 
wherein the plurality of operating points of the wind turbine is a plurality of rotational speeds of the wind turbine [the method also includes determining, with a controller, a minimum pitch angle threshold of the rotor blade based on a tip speed ratio of the rotor blade] (FIG. 5, ¶ [0007]).

Regarding Claim 5, Zheng disclose the method according to claim 3 [see rej. Claim 3], 
wherein the critical value of the indicator is determined based on a distribution of angles of attack of the rotor blade and a critical angle of attack [the controller 110, when executing the pitch adjustment logic 130, generates the control signals 120 such the pitch angles of the rotor blades 22 do not exceed the minimum pitch angle threshold 136 (i.e., enter into the negative stall zone 138 shown in FIG. 5)] (¶ [0044]).
Regarding Claim 6, Zheng disclose the method according to claim 3 [see rej. Claim 3], 
wherein the critical indicator value corresponds to a critical pitch angle [the controller 110, when executing the pitch adjustment logic 130, generates the control signals 120 such the pitch angles of the rotor blades 22 do not exceed the minimum pitch angle threshold 136 (i.e., enter into the negative stall zone 138 shown in FIG. 5)] (¶ [0044]). 
Regarding Claim 7, Zheng disclose the method according to claim 3 [see rej. Claim 3], 
wherein the critical indicator value diminishes as a rotational speed of the rotor increases [the pitch adjustment mechanisms 36 adjust the pitch angles of the rotor blades 22 in a manner that prevents the rotor blades 22 from stalling while moving during the start-up sequence] (¶ [0035]).
Regarding Claim 8, Zheng disclose the method according to claim 3 [see rej. Claim 3], 
wherein the critical indicator value is established independently of a level of reduced nominal power in a restricted operating mode [These threshold values may indicate that the wind turbine 10 is experiencing weather conditions suitable for power generation (e.g., wind speeds sufficient to power the generator 24)] (¶ [0036]) OR.
Regarding Claim 9, Zheng disclose the method according to claim 3 [see rej. Claim 3], 
wherein the critical indicator value is a function of a profile surface state of the rotor blade [the pitch adjustment mechanisms 36 adjust the pitch angles of the rotor blades 22 in a manner that prevents the rotor blades 22 from stalling while moving during the start-up sequence] (¶ [0035]).
Regarding Claim 11, Zheng disclose the method according to claim 1 [see rej. Claim 1], 
wherein the indicator indicates an occurrence of the flow separation in an outer region of the rotor blade [the minimum pitch angle threshold 136 is a function to the tip speed ratio of the rotor blades 22. The tip speed ratio (TSR) is the ratio of the tip speed of the rotor blades 22 to the wind speed of the wind experienced by the rotor blades 22.] (¶ [0039]).
Regarding Claim 12, Zheng disclose the method according to claim 1 [see rej. Claim 1], 
wherein the outer region lies more than 70% of the rotor radius away from a center of the rotor [blades 22 “outer region” lies the rotor radius at a 100 % which is more 70 % of the radius] (FIG. 4).
Regarding Claim 13, Zheng disclose the method according to claim 1 [see rej. Claim 1], 
wherein the wind turbine is operated with reduced nominal power level in a reduced power mode [the minimum pitch angle threshold 136 is a function to the tip speed ratio of the rotor blades 22. The tip speed ratio (TSR) is the ratio of the tip speed of the rotor blades 22 to the wind speed of the wind experienced by the rotor blades 22.] (¶ [0039]).
Regarding Claim 14, Zheng disclose the method according to claim 1 [see rej. Claim 1], 
wherein changing the operational management comprises increasing a rotational speed of the rotor [the minimum pitch angle threshold 136 is a function to the tip speed ratio of the rotor blades 22. The tip speed ratio (TSR) is the ratio of the tip speed of the rotor blades 22 to the wind speed of the wind experienced by the rotor blades 22.] (¶ [0039]).
Regarding Claim 15, Zheng disclose the method according to claim 1 [see rej. Claim 1], 
wherein changing the operational management is implemented as a control strategy [the minimum pitch angle threshold 136 is a function to the tip speed ratio of the rotor blades 22. The tip speed ratio (TSR) is the ratio of the tip speed of the rotor blades 22 to the wind speed of the wind experienced by the rotor blades 22.] (¶ [0039]).
Regarding Claim 16, Zheng disclose a wind turbine (FIG. 1) comprising: 
an aerodynamic rotor [20] configured to be operated with a rotation speed (FIG. 1), 
a rotor blade [22] coupled to the aerodynamic rotor [20], the rotor blade [22] having a longitudinal axis (FIG. 1) and comprising: 
a pressure side [pressure side] and a suction side [suction side] opposite the pressure side (FIG. 1; wind turbine blades comprises a pressure and suction side), and 

a pitch adjuster [36] for rotational movement of the rotor blade [22] about the longitudinal axis for setting a pitch angle [each pitch adjustment mechanism 36 may adjust a pitch angle of the corresponding rotor blade 22 (i.e., the angular orientation of the rotor blade 22 with respect to a direction 38 of the wind).] (FIG. 1-2, [0023-0025]), 
indicator circuitry [FIG. 3 shows a circuitry] configured to provide a critical value indicator for an onset of a flow separation on the pressure side of the rotor blade [by 108], wherein the indicator comprises the pitch angle [Each pitch angle sensor 108 detects the pitch angle of the corresponding rotor blade 22] (FIG. 3, ¶ [0029-0030]), and 
a controller [110] configured to control an operating point of the wind turbine such that the indicator remains below the critical value indicator [210] (FIG. 3-5).
Regarding Claim 17, Zheng disclose the wind turbine according to claim 16 [see rej. Claim 16], 
wherein the controller [110] is configured to control the pitch angle such that the critical value indicator is not exceeded [When the current pitch angle is the same as the minimum pitch angle threshold 136, the pitch angle of the rotor blades 22 is prevented from exceeding (i.e., dropping below) the minimum pitch angle threshold 136 in step 212. For example, the controller 110 may execute logic (e.g., the pitch adjustment logic 130) to generate controls signals 120 that control the pitch adjustment mechanisms 36 in a manner such that the pitch angle of the rotor blades 22 does not exceed the minimum pitch angle threshold 136.] (¶ [0053]).
Regarding Claim 18, Zheng disclose the wind turbine according to claim 16 [see rej. Claim 16], 
wherein the indicator circuitry [FIG. 3 shows the indicator circuitry] is configured to provide the critical value indicator as a function of a rotation speed of the rotor, wherein the controller [110] is configured to control the pitch angle or the rotation speed or both such that the critical value indicator is not exceeded [When the current pitch angle is the same as the minimum pitch angle threshold 136, the pitch angle of the rotor blades 22 is prevented from exceeding (i.e., dropping below) the minimum pitch angle threshold 136 in step 212. For example, the controller 110 may execute logic (e.g., the pitch adjustment logic 130) to generate controls signals 120 that control the pitch adjustment mechanisms 36 in a manner such that the pitch angle of the rotor blades 22 does not exceed the minimum pitch angle threshold 136.] (FIG. 3; ¶ [0053]).
Regarding Claim 19, Zheng disclose the wind turbine according to claim 16 [see rej. Claim 16], 
further comprising: restriction circuitry  for operating the wind turbine in a reduced power mode with reduced nominal power level, wherein the controller is configured to increase the rotation speed in a reduced power mode such that the indicator remains below the critical value indicator [When the current pitch angle is the same as the minimum pitch angle threshold 136, the pitch angle of the rotor blades 22 is prevented from exceeding (i.e., dropping below) the minimum pitch angle threshold 136 in step 212. For example, the controller 110 may execute logic (e.g., the pitch adjustment logic 130) to generate controls signals 120 that control the pitch adjustment mechanisms 36 in a manner such that the pitch angle of the rotor blades 22 does not exceed the minimum pitch angle threshold 136.] (FIG. 3; ¶ [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2018/0223803) according to Claim 9 and in further view of Enevoldsen (US 11,125,215).
Regarding Claim 10, Zheng disclose the method according to claim 9 [see rej. Claim 9], 
Zheng does not disclose wherein the profile surface state of the rotor blade is soiling.
Enevoldsen teaches wherein the profile surface state of the rotor blade is soiling  [a processing unit in communication with the pressure sensor and configured to determine the soiling state of the wind turbine rotor blade] (Claim 1).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Enevoldsen’s profile surface state of the rotor blade is soiling  teachings into Zheng’s system. One would be motivated to do so to reduce drag of the airfoil sections and potentially a loss of aerodynamic lift. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2018/0223803) according to Claim 16 and in further view of Fric (US 2010/0098540).
Regarding Claim 20, Zheng disclose at least one wind turbine according to claim 16 [see rej. Claim 10].
However, Zheng does not disclose a wind park.
Fric teachings a wind park [plurality of wind turbines] (Claim 10).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Fric’s wind park teachings into Zheng’s system. One would be motivated to do so to create power from a plurality of wind turbines instead of one. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH ORTEGA/Examiner, Art Unit 2832